         Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 1 of 18 Page ID #:150



               1    DAVID H. STERN (SBN 196408)
                    david.stern@dechert.com
               2    ALEX SPJUTE (SBN 229796)
                    alex.spjute@dechert.com
               3    ANNA DO (SBN 281327)
                    anna.do@dechert.com
               4    DECHERT LLP
                    US Bank Tower
               5    633 West 5th Street, Suite 4900
                    Los Angeles, CA 90071-2032
               6    Telephone: (213) 808-5700
                    Facsimile: (213) 808-5760
               7
                    Attorneys for Plaintiffs
               8    Active Sports Lifestyle USA, LLC, ARS Brands,
                    LLC, and Active RS Holdings, Inc.
               9
                                          UNITED STATES DISTRICT COURT
           10
                                        CENTRAL DISTRICT OF CALIFORNIA
           11
           12
                   ACTIVE SPORTS LIFESTYLE USA,                Case No. 2:20-CV-02056-PA-JCx
           13      LLC, ARS BRANDS, LLC, AND
                   ACTIVE RS HOLDINGS, INC.,                   FIRST AMENDED COMPLAINT
           14                                                  FOR:
                                   Plaintiffs,
           15                                                  (1) Breach of Contract – Deferred
                   v.                                          Purchase Price Payment;
           16
                   APPAREL PRODUCTION                          (2) Breach of Contract – Transitional
           17      SERVICES GLOBAL, LLC; ACTIVE                Services Agreement;
                   HOLDINGS, LLC; and ONEWORLD
           18      STAR INTERNATIONAL                          (3) Breach of Contract - Foreign
                   HOLDINGS LTD.,                              Trademark Expense Agreement;
           19
                                   Defendants.                 (4) Breach of Contract – Contractual
           20                                                  Guaranty;
           21                                                  (5) Indemnification Against Apparel
                                                               Production Services Global, LLC;
           22                                                  and
           23                                                  (6) Indemnification Against Active
                                                               Holdings, LLC.
           24
           25
           26
           27            Plaintiffs Active Sports Lifestyle USA, LLC, ARS Brands, LLC, and Active
           28      RS Holdings, Inc. (collectively, “Plaintiffs” or “Sellers”) allege as follows for its
D ECHERT LLP                                                                    CASE NO. 2:20-CV-02056-PA-JC
                                                                                FIRST AMENDED COMPLAINT
         Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 2 of 18 Page ID #:151



               1   Complaint against defendants Active Holdings, LLC, Apparel Production Services
               2   Global, LLC, and Oneworld Star International Holdings Ltd. (collectively,
               3   “Defendants”):
               4                                     JURISDICTION
               5         1.     This Court has subject-matter jurisdiction over this action pursuant to
               6   28 U.S.C. 1332 because the citizenship of all Plaintiffs is diverse from the
               7   citizenship of all Defendants and because the amount in controversy exceeds
               8   $75,000. This Court has personal jurisdiction over the Defendants because
               9   Defendants reside and/or transact business in the County of Los Angeles and the
           10      contracts at issue in this action were entered into and performed in Los Angeles.
           11                                   NATURE OF THE CASE
           12            2.     Plaintiffs bring this action for breach of contract and indemnification
           13      to recover amounts owed to them by Defendants under the terms of four written
           14      agreements referred to herein as the Asset Purchase Agreement, the Transition
           15      Services Agreement, the Letter Agreement, and the Foreign Trademark Expense
           16      Agreement (collectively, “Purchase Documents”), executed in connection with
           17      Defendants’ purchase of substantially all of the Plaintiffs’ assets. Defendants have
           18      breached their obligations under the agreements by failing to make all payments
           19      owed under those agreements. Plaintiffs are entitled to payment of the amounts due
           20      under the agreements, which performance is guaranteed by defendant Oneworld
           21      Star International Holdings Ltd. Plaintiffs are also entitled to full indemnification
           22      as provided for in the Asset Purchase Agreement.
           23                                        THE PARTIES
           24            3.     Plaintiff Active RS Holdings, Inc. (“ARS Holdings”) is a Delaware
           25      corporation with a principal place of business in New York, New York. ARS
           26      Holdings is a citizen of Delaware and New York.
           27            4.     Plaintiff Active Sports Lifestyle USA, LLC (“ASLUSA”) is a Florida
           28      limited liability company, whose sole member is ARS Holdings, a citizen of
D ECHERT LLP
                                                                                CASE NO. 2:20-CV-02056-PA-JC
                                                            -2-                 FIRST AMENDED COMPLAINT
         Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 3 of 18 Page ID #:152



               1   Delaware and New York. ASLUSA is therefore a citizen of Delaware and New
               2   York. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
               3   2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its
               4   owners/members are citizens.”).
               5         5.     Plaintiff ARS Brands, LLC (“ARS”) is a Delaware limited liability
               6   company, whose sole member is ARS Holdings, a citizen of Delaware and New
               7   York. ARS is therefore a citizen of Delaware and New York.
               8         6.     Defendant Oneworld Star International Holdings Ltd. (“Oneworld” or
               9   “Purchaser Guarantor”) is a company incorporated under the laws of the British
           10      Virgin Islands, with its principal place of business in Hong Kong. Oneworld is
           11      therefore a citizen of the United Kingdom and Hong Kong. See JPMorgan Chase
           12      Bank v. Traffic Stream (BVI) Infrastructure Ltd., 536 U.S. 88, 100 (2002) (“It is
           13      enough to hold that the United Kingdom’s retention and exercise of authority over
           14      the BVI renders BVI citizens, both natural and juridic, ‘citizens or subjects’ of the
           15      United Kingdom under 28 U.S.C. § 1332(a)”). On information and belief,
           16      Oneworld is owned and controlled by Shangying Global Co. Ltd., a corporation
           17      organized under the laws of China with its principal place of business in Shangahi,
           18      China. Shangying Global Co. Ltd., the owner of Oneworld, is therefore a citizen of
           19      China.
           20            7.     Defendant Apparel Production Services Global, LLC (“APS”) is a
           21      Delaware limited liability company. APS’s sole member is Oneworld; APS is,
           22      therefore, a citizen of the United Kingdom and Hong Kong. APS operates as a
           23      subsidiary of Oneworld Star International Holdings Ltd. Its website boasts that it is
           24      “a division of OneWorld Star, Intl.”
           25            8.     Defendant Active Holdings, LLC (“Active Holdings,” and together
           26      with APS “Purchaser”) is a Delaware limited liability company. Active Holdings’
           27      sole member is APS, whose sole member in turn is Oneworld. Active Holdings is,
           28      therefore, a citizen of the United Kingdom and Hong Kong. Active Holdings
D ECHERT LLP
                                                                                CASE NO. 2:20-CV-02056-PA-JC
                                                            -3-                 FIRST AMENDED COMPLAINT
         Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 4 of 18 Page ID #:153



               1   operates as a subsidiary of Apparel Production Services Global, LLC.
               2                                            VENUE
               3         9.       Venue in the Central District of California is proper for Plaintiffs’
               4   claims because Defendants reside and/or transact business in the County of Los
               5   Angeles and the contracts at issue in this action were entered into and performed in
               6   Los Angeles. Additionally, the parties specifically consented to venue and
               7   jurisdiction in United States District Court for the Central District of California
               8   located in Los Angeles, California as set forth in the forum selection clause of the
               9   Asset Purchase Agreement.
           10                                         BACKGROUND
           11            10.      For many years, Sellers were engaged in — and well known in the
           12      respective market for — the business of designing, marketing and selling sports
           13      apparel, footwear, skateboards, snowboards and other sporting products and
           14      accessories.
           15      A.    The Asset Purchase Agreement
           16            11.      On or about December 1, 2017, defendants APS and Oneworld entered
           17      into the Asset Purchase Agreement with Sellers and non-party Tengram Capital
           18      Partners Gen2 Fund, L.P. (the Sellers’ guarantor). A copy of the Asset Purchase
           19      Agreement is attached hereto and incorporated herein by reference as Exhibit 1.
           20            12.      APS later assigned to Active Holdings, and Active Holdings assumed
           21      from APS, all of APS’s right, title and interest in the Asset Purchase Agreement.
           22            13.      Pursuant to the Asset Purchase Agreement, as amended, Sellers agreed
           23      to sell substantially all of its assets to Purchaser for an upfront purchase price of
           24      $7,000,000, subject to a number of adjustments. (See Exs. 1, 6.)
           25            14.      Under the terms of the Asset Purchase Agreement, Purchaser also
           26      agreed to indemnify Sellers for Purchaser’s performance under the Assert Purchase
           27      Agreement. Specifically, Section 9.2 of the Asset Purchase Agreement provides as
           28      follows:
D ECHERT LLP
                                                                                  CASE NO. 2:20-CV-02056-PA-JC
                                                              -4-                 FIRST AMENDED COMPLAINT
         Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 5 of 18 Page ID #:154



               1            Agreement of the Purchaser to Indemnify. Subject to the terms and
               2            conditions of this Article 9, following the Closing, the Purchaser
               3            agrees to indemnify and hold harmless the Sellers and their
               4            respective officers, directors, members, managers, shareholders,
               5            partners, employees, agents and other Related Persons (“Seller
               6            Indemnitees”) . . . from all Losses asserted against, relating to or
               7            incurred by Seller Indemnitees arising out of:
               8            (a) the breach of any representation or warranty of the Purchaser
               9            contained in or made pursuant to any Purchase Document;
           10               (b) the breach of any covenant or agreement of the Purchaser
           11               contained in or made pursuant to any Purchase Document …
           12               The obligations set forth in this Section 9.2 shall include
           13               indemnification against any and all actions, suits, claims, … costs
           14               and other expenses (including legal fees and expenses) incident
           15               to any of the foregoing or to the enforcement of this Section 9.2.
           16      (See Ex. 1.)
           17            15.      The Asset Purchase Agreement defines the term “Purchase
           18      Documents” as including the “[Purchase] Agreement, the Seller Note, the License
           19      Agreement and the other documents or agreements to be executed in connection
           20      [with the Asset Purchase Agreement] and side letters related thereto.” (See Ex. 1.)
           21            16.      The Asset Purchase Agreement also includes a forum selection
           22      provision at Section 12.10, which states: “Each Party submits to the exclusive
           23      jurisdiction and venue of the United States District Court of the Central District of
           24      California located in Los Angeles, California.” (Ex. 1 at Section 12.10.)
           25            17.      As part of the terms of the Asset Purchase Agreement, defendant
           26      Oneworld expressly and unconditionally guaranteed all of the payment obligations
           27      under the Asset Purchase Agreement, as well as under any other Purchase
           28      Documents. Specifically, Section 12.17 of the Asset Purchase Agreement provides
D ECHERT LLP
                                                                                CASE NO. 2:20-CV-02056-PA-JC
                                                            -5-                 FIRST AMENDED COMPLAINT
         Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 6 of 18 Page ID #:155



               1   as follows:
               2           Section 12.17 Purchaser Guarantee.
               3           (a) To induce the Sellers to enter into the Purchase Documents,
               4           Purchaser Guarantor [Oneworld] guarantees to the Sellers the due
               5           and punctual performance and discharge of (i) Purchaser’s
               6           payment obligations under the Purchase Documents and (ii) all
               7           costs and expenses (including reasonable legal fees and expenses)
               8           and other amounts payable with respect to collecting such amounts
               9           (the obligations and amounts referred to in clauses (i) through (ii)
           10              being referred to herein as the “Purchaser Guaranteed
           11              Obligations”) . . . .
           12              (b) The Purchaser Guarantor's liability hereunder is absolute,
           13              unconditional, irrevocable and continuing irrespective of (a) any
           14              lack of validity or enforceability of this Agreement against the
           15              Purchaser or any other agreement or instrument referred to in this
           16              Agreement, or (b) any modification, amendment or waiver of, or
           17              any consent to departure from, any of the foregoing agreements
           18              that may be agreed to by Purchaser or the Purchaser Guarantor. . .
           19              Purchaser Guarantor’s obligations under this Section 12.17
           20              constitute an unconditional and continuing guarantee of payment
           21              and not of collection. In furtherance of the foregoing, the
           22              Purchaser Guarantor acknowledges that its liability hereunder
           23              shall extend to the full amount of the Purchaser Guaranteed
           24              Obligations . . . .
           25              ****
           26              (d) The Purchaser Guarantor waives promptness, diligence, notice
           27              of the acceptance of this Agreement and of the Purchaser
           28              Guaranteed Obligations, presentment, demand for payment, notice
D ECHERT LLP
                                                                              CASE NO. 2:20-CV-02056-PA-JC
                                                           -6-                FIRST AMENDED COMPLAINT
         Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 7 of 18 Page ID #:156



               1            of non-performance, default, dishonor and protest, notice of any
               2            Purchaser Guaranteed Obligations incurred and all other notices of
               3            any kind (other than notices to Purchaser pursuant to this
               4            Agreement), all rights and defenses which may be available by
               5            virtue of any stay, moratorium or other similar Laws now or
               6            hereafter in effect or any right to require the marshaling of assets
               7            of Purchaser or any other Person now or hereafter liable with
               8            respect to the Purchaser Guaranteed Obligations. To the fullest
               9            extent permitted by Law, the Purchaser Guarantor hereby expressly
           10               waives any and all surety defenses and rights or defenses arising by
           11               reason of any Laws which would otherwise require any election of
           12               remedies by the Sellers. . . .
           13      (See Ex. 1.)
           14            18.      After entering into four separate amendments to the Asset Purchase
           15      Agreement, copies of which are attached hereto as Exhibits 2-5, on or about May 4,
           16      2018, the parties entered into a Fifth Amendment to the Asset Purchase Agreement.
           17      A copy of the Fifth Amendment to the Asset Purchase Agreement is attached hereto
           18      as Exhibit 6. The Fifth Amendment amended the Asset Purchase Agreement by,
           19      inter alia, requiring Purchaser to make a $2,000,000 deferred payment, subject to
           20      an offset of $125,000, for a total of $1,875,000 (the “Deferred Purchase Price”) on
           21      or before May 19, 2019 (366 days following the closing date):
           22               Section 2.1(c). The following Section 2.1(c) is hereby added to the
           23               Agreement:
           24               “(c) Two Million Dollars ($2,000,000) of the Base Purchase
           25               Price (the “Deferred Purchase Price Payment”) shall be payable
           26               on or before the date that is three hundred and sixty-six days
           27               following the Closing Date by Purchaser by wire transfer of
           28               immediately available funds to an account designated by Sellers,
D ECHERT LLP
                                                                               CASE NO. 2:20-CV-02056-PA-JC
                                                             -7-               FIRST AMENDED COMPLAINT
         Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 8 of 18 Page ID #:157



               1              subject to any claims for indemnification pursuant to Article 9
               2              hereof. Notwithstanding the foregoing, the Purchaser shall have
               3              the right to deduct and set-off against the Deferred Purchase
               4              Price Payment (x) $125,000 (as compensation for certain
               5              Liabilities for Store Credits), and (y) the total amount of Accrued
               6              Vacation.
               7   (See Ex. 6.)
               8   B.    The Transition Services Agreement and Letter Agreement
               9         19.      On May 4, 2018, Purchaser and Sellers entered into the Transition
           10      Services Agreement pursuant to which Sellers agreed to provide certain services to
           11      Purchaser to facilitate the transactions contemplated by the Asset Purchase
           12      Agreement. Under the terms of the Transition Services Agreement, Sellers
           13      specifically agreed to allow Purchaser to occupy store space in Tustin, California
           14      and Thousand Oaks, California, to aid the post-sale transition. In exchange,
           15      Purchaser agreed to make certain monthly payments to Sellers.
           16            20.      Purchaser and Sellers modified the payment terms of the Transition
           17      Services Agreement in the Letter Agreement, which provides in relevant part as
           18      follows:
           19                  This letter will confirm the agreement of Active Holdings,
           20                  LLC to pay the Sellers the amount of $770,000 under the
           21                  above referenced agreement (the “Transition Payment”).
           22                  The Transition Payment will be paid over the 12-month
           23                  period following the signing of the Transition Services
           24                  Agreement. Except as set forth herein, the terms of the
           25                  Transition Services Agreement will remain in full force
           26                  and effect subject to enforcement by its terms.
           27
           28
D ECHERT LLP
                                                                                 CASE NO. 2:20-CV-02056-PA-JC
                                                              -8-                FIRST AMENDED COMPLAINT
         Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 9 of 18 Page ID #:158



               1   C.      The Foreign Trademark Expense Agreement
               2           21.   Concurrent with the Asset Purchase Agreement, defendants APS
               3   (as the purchaser) and Oneworld (as guarantor) and plaintiffs ASLUSA, ARS,
               4   and ARS Holdings entered into the Foreign Trademark Expense Agreement
               5   dated December 1, 2017. A copy of the Foreign Trademark Expense
               6   Agreement is attached hereto as Exhibit 7.
               7           22.   Sellers were in the process of securing the ACTIVE, ACTIVE
               8   AND DESIGN, and ACTIVE RIDE SHOP marks (“Active Marks”) in
               9   Europe and China. The parties agreed that once Sellers secured the marks,
           10      APS would pay Sellers certain “Holdback Amounts.” Sellers were successful
           11      in securing the Europe marks, triggering APS’s payment obligations with
           12      respect to those marks. Specifically, under the Foreign Trademark Expense
           13      Agreement, APS was required to pay Sellers $3,000,000 (the Europe
           14      Holdback Amount), subject to deductions for any costs and expenses for the
           15      acquisition and registration of the marks in Europe and China, not applicable
           16      here. See Ex. 7 at ¶5.
           17              23.   The Foreign Trademark Expense Agreement states in relevant
           18      part:
           19                Any funds from the Europe Holdback Amount, as defined below,
           20                that have not been previously recovered by the Purchaser pursuant
           21                to the Purchase Agreement will be paid by Purchaser to an account
           22                designated in writing by the Sellers’ Representative on the later of
           23                (a) the eighteen (18) month anniversary of the Closing Date, (b)
           24                the date on which no notice of a Claim pursuant to Article 9 of the
           25                Purchase Agreement previously delivered by a Purchaser remains
           26                outstanding or otherwise unresolved . . . . . Purchaser shall have
           27                the right, in its reasonable and good faith discretion, to use the
           28                funds in the Europe Holdback Amount towards the costs and
D ECHERT LLP
                                                                                CASE NO. 2:20-CV-02056-PA-JC
                                                             -9-                FIRST AMENDED COMPLAINT
        Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 10 of 18 Page ID #:159



               1            expenses . . . of the acquisition and registration of the European
               2            Trademarks . . . . Upon payment of the Europe Holdback Amount,
               3            Purchaser shall provide Sellers’ Representative with an accounting
               4            of any such costs and expenses deducted. “Europe Holdback
               5            Amount” means no more than Three Million Dollars ($3,000,000)
               6            subject to the deductions provided herein.
               7   Ex. 7 at ¶ 5.
               8         24.       As of November 2019—the 18-month anniversary of the closing
               9   date—Purchaser owed $3,000,000 to Sellers.
           10            25.       Neither APS nor Oneworld, as guarantor, have paid the Europe
           11      Holdback Amount owed under the Foreign Trademark Expense Agreement.
           12      D.    Defendants’ Defaults on the Asset Purchase Agreement and Other
           13            Purchase Documents
           14            26.       Purchaser failed to pay any of the required Deferred Purchase
           15      Price, the Transition Payment, or the Europe Holdback Amount when due.
           16            27.       By letters dated, June 27, 2019, and July 12, 2019, Sellers made a
           17      claim for indemnification from Purchaser, under Article 9 of the Asset Purchase
           18      Agreement, for losses incurred up to that point by Sellers as a result of Purchaser’s
           19      failure to pay the Deferred Purchase Price of $2,000,000 (less $125,000 in relation
           20      to certain liabilities for store credits), and failure to pay the Transition Payment of
           21      $770,000, among other things.
           22            28.       On July 19, 2019, Purchaser sent a letter in response to Sellers’ claim
           23      for indemnification. Purchaser’s response did not articulate with any reasonable
           24      degree of specificity a basis for objecting to Purchasers’ claim for indemnification.
           25      Nonetheless, Sellers engaged in good faith negotiations with Purchaser over the
           26      next several months, to no avail.
           27            29.       As a result of Purchaser’s failure to pay the payments described
           28      herein, Seller is now owed at least $5,645,000, plus interest from Purchaser.
D ECHERT LLP
                                                                                  CASE NO. 2:20-CV-02056-PA-JC
                                                             - 10 -               FIRST AMENDED COMPLAINT
        Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 11 of 18 Page ID #:160



               1          30.    Sellers have complied with all necessary contractual precursors to
               2   instituting this action.
               3          31.    Sellers have performed their obligations under the Asset Purchase
               4   Agreement, Transition Services Agreement, and Foreign Trademark Expense
               5   Agreement and are entitled to payment in full.
               6                               FIRST CAUSE OF ACTION
               7                     (Breach of Contract against Active Holdings, LLC)
               8                              Deferred Purchase Price Payment
               9          32.    Sellers incorporate and reallege each of the allegations contained in
           10      paragraphs 1 through 31 of this Complaint as if fully set forth herein.
           11             33.    Sellers and Purchaser entered into the Asset Purchase Agreement.
           12             34.    Pursuant to Section 2.1 (c) of the Asset Purchase Agreement, as
           13      amended, Purchaser was obligated to pay Sellers a deferred purchase price
           14      payment of $1,875,000 (“Deferred Purchase Price”) on May 19, 2019.
           15             35.    Sellers have performed in accordance with its obligations under the
           16      Asset Purchase Agreement.
           17             36.    Purchaser has breached its obligations under the Asset Purchase
           18      Agreement by, inter alia, failing to pay the Deferred Purchase Price.
           19             37.    As a direct and proximate result of Purchaser’s breaches of the Asset
           20      Purchase Agreement, Sellers have sustained damages in an amount to be proven at
           21      trial, but not less than $1,875,000, plus pre and post-judgment interest at the
           22      applicable legal rate.
           23                                 SECOND CAUSE OF ACTION
           24                        (Breach of Contract against Active Holdings, LLC)
           25                                  Transition Services Agreement
           26             38.    Sellers incorporate and reallege each of the allegations contained in
           27      paragraphs 1 through 37 of this Complaint as if fully set forth herein.
           28
D ECHERT LLP
                                                                                CASE NO. 2:20-CV-02056-PA-JC
                                                            - 11 -              FIRST AMENDED COMPLAINT
        Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 12 of 18 Page ID #:161



               1          39.     The Transition Services Agreement is an enforceable agreement
               2   between Purchaser and the Sellers, pursuant to which Purchaser agreed to make
               3   monthly payments to Sellers in exchange for providing certain services.
               4          40.     In conjunction with the Transition Services Agreement, Purchaser and
               5   Sellers entered into a Letter Agreement, whereby Purchaser became obligated to
               6   pay Sellers a Transition Payment of $770,000, over a 12-month period beginning in
               7   May, 2018.
               8          41.     To date, Active Holdings has not made a single monthly payment.
               9          42.     Sellers have made due demand for payment.
           10             43.     Sellers have performed in accordance with their obligations under the
           11      Transition Services Agreement.
           12             44.     Active Holdings has breached its obligations under the Transition
           13      Services Agreement and the Letter Agreement by, inter alia, failing to pay the
           14      amounts due to Sellers.
           15             45.     As a direct and proximate result of Active Holdings’ breaches of the
           16      Transition Services Agreement and Letter Agreement, Sellers have sustained damages in
           17      an amount to be proven at trial, but not less than $770,000, plus pre and post-judgment
           18      interest at the applicable legal rate.
           19                                    THIRD CAUSE OF ACTION
           20             (Breach of Contract against Apparel Production Services Global, LLC)
           21                               Foreign Trademark Expense Agreement
           22             46.     Sellers incorporate and reallege each of the allegations contained in
           23      paragraphs 1 through 45 of this Complaint as if fully set forth herein.
           24             47.     The Foreign Trademark Expense Agreement is an enforceable
           25      agreement between APS and the Sellers, pursuant to which Purchaser was required
           26      to pay Sellers $3,000,000 (the Europe Holdback Amount) for the acquisition and
           27      registration of the Active Marks in Europe.
           28
D ECHERT LLP
                                                                                  CASE NO. 2:20-CV-02056-PA-JC
                                                              - 12 -              FIRST AMENDED COMPLAINT
        Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 13 of 18 Page ID #:162



               1          48.    Sellers have performed in accordance with their obligations under the
               2   Foreign Trademark Expense Agreement.
               3          49.    APS failed to pay the $3,000,000 Europe Holdback Amount, in
               4   breach of the Foreign Trademark Expense Agreement.
               5          50.    As a direct and proximate result of APS’s breach of the Foreign
               6   Trademark Expense Agreement, Sellers have sustained damages in an amount to be
               7   proven at trial, but not less than $3,000,000, plus pre and post-judgment interest at the
               8   applicable legal rate.
               9                              FOURTH CAUSE OF ACTION
           10             (Breach of Contract against Oneworld Star International Holdings Ltd.)
           11                                        Contractual Guaranty
           12             51.    Sellers incorporate and reallege each of the allegations contained in
           13      paragraphs 1 through 50 of this Complaint as if fully set forth herein.
           14             52.    Sellers and Oneworld are parties to the Asset Purchase Agreement.
           15             53.    Section 12.17 of the Asset Purchase Agreement contains an
           16      unconditional purchaser guarantee (the “Purchaser Guarantee”) running from
           17      Oneworld in favor of the Sellers.
           18             54.    Pursuant to the Purchaser Guarantee, Oneworld unconditionally
           19      guaranteed “the due and punctual performance and discharge of (i) Purchaser’s
           20      payment obligations under the Purchase Documents and (ii) all costs and expenses
           21      (including reasonable legal fees and expenses) and other amounts payable with
           22      respect to collecting such amounts).”
           23             55.    The Asset Purchase Agreement, the Transition Services Agreement,
           24      and the Foreign Trademark Expense Agreement are Purchase Documents within
           25      the meaning of the Purchaser Guarantee.
           26             56.    Purchaser has failed to meet its payment obligations under the Asset
           27      Purchase Agreement by, inter alia, failing to pay the Deferred Purchase Price,
           28      Transition Payment, and Europe Holdback Amount when due.
D ECHERT LLP
                                                                                    CASE NO. 2:20-CV-02056-PA-JC
                                                               - 13 -               FIRST AMENDED COMPLAINT
        Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 14 of 18 Page ID #:163



               1         57.    Oneworld is liable for the amounts owed by Purchaser under the Asset
               2   Purchase Agreement, Transition Services Agreement, and the Foreign Trademark
               3   Expense Agreement, as well as Sellers’ costs of collection, including but not limited
               4   those reasonable attorneys’ fees and costs incurred in this litigation.
               5         58.    Oneworld has failed to pay Sellers the amounts owed by Purchaser
               6   under the Asset Purchase Agreement, Transition Services Agreement, and the
               7   Foreign Trademark Expense Agreement.
               8         59.    Oneworld’s failure to comply with the terms of the Purchaser
               9   Guarantee constitutes a breach of contract.
           10            60.    As a direct and proximate cause of Oneworld’s breach of contract,
           11      Sellers have been damaged in an amount to be determined at trial, but not less than
           12      $5,645,000, plus interest, attorney’s fees and costs.
           13                                 FIFTH CAUSE OF ACTION
           14              (Indemnification against Apparel Production Services Global, LLC)
           15            61.    Sellers incorporate and reallege each of the allegations contained in
           16      paragraphs 1 through 60 of this Complaint as if fully set forth herein.
           17            62.    Pursuant to Section 9.2(a) of the Asset Purchase Agreement, APS
           18      agreed to indemnify and hold Sellers harmless for all losses relating to or incurred
           19      by Sellers arising out of “the breach of any covenant or agreement of the Purchaser
           20      contained in or made pursuant to any Purchase Document.”
           21            63.    The obligation to indemnify Sellers under Section 9.2 of the Asset
           22      Purchase Agreement includes costs and expenses (including legal fees and
           23      expenses) to enforce the indemnification itself.
           24            64.    By failing to pay the Deferred Purchase Price of $1,875,000 to Sellers
           25      when due, Purchaser breached a covenant and agreement made in the Asset
           26      Purchase Agreement, one of the Purchase Documents.
           27
           28
D ECHERT LLP
                                                                                 CASE NO. 2:20-CV-02056-PA-JC
                                                             - 14 -              FIRST AMENDED COMPLAINT
        Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 15 of 18 Page ID #:164



               1         65.     By failing to pay the Transition Payment of $770,000 to Sellers,
               2   Purchaser breached a covenant and agreement made in the Transition Services
               3   Agreement, one of the Purchase Documents.
               4         66.     By failing to pay the Europe Holdback Amount of $3,000,000 to
               5   Sellers, Purchaser breached a covenant and agreement made in the Trademark
               6   Expense Agreement, one of the Purchase Documents.
               7         67.     Purchaser’s breach of the aforementioned agreements for payment
               8   caused Sellers to sustain “Losses,” as that term is defined in the Asset Purchase
               9   Agreement, in an amount to be determined at trial, but in no event less than
           10      $5,645,000.
           11            68.     Sellers’ notified APS of its contractual indemnification obligations
           12      under the Asset Purchase Agreement, but APS refused to comply with the same,
           13      and refused to reimburse Sellers for the Losses they have suffered.
           14            69.     APS’s failure to provide the required indemnification is a breach of
           15      the its obligations under the Asset Purchase Agreement.
           16            70.     As a result of APS’s refusal to honor the obligation to indemnify
           17      Sellers pursuant to the precise terms of the Asset Purchase Agreement, Sellers
           18      have been forced to initiate this action.
           19            71.     Sellers are accordingly entitled to an order: (i) declaring that APS
           20      breached the indemnification obligations under the Asset Purchase Agreement; (ii)
           21      ordering APS to pay Sellers an amount to be determined at trial but in no event less
           22      than $5,645,000; (iii) ordering APS to pay Sellers’ costs and fees, including
           23      attorneys’ fees, incurred in this action.
           24                                  SIXTH CAUSE OF ACTION
           25                         (Indemnification against Active Holdings, LLC)
           26            72.     Sellers incorporate and reallege each of the allegations contained in
           27      paragraphs 1 through 71 of this Complaint as if fully set forth herein.
           28
D ECHERT LLP
                                                                                CASE NO. 2:20-CV-02056-PA-JC
                                                               - 15 -           FIRST AMENDED COMPLAINT
        Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 16 of 18 Page ID #:165



               1         73.     Pursuant to Section 9.2(a) of the Asset Purchase Agreement, APS
               2   agreed to indemnify and hold Sellers harmless for all losses relating to or incurred
               3   by the Sellers arising out of “the breach of any covenant or agreement of the
               4   Purchaser contained in or made pursuant to any Purchase Document.”
               5         74.     Pursuant to an Assignment Agreement between APS and Purchaser,
               6   dated May 4, 2018, APS assigned to Purchaser, and Purchaser assumed from APS,
               7   all of APS’s right, title and interest in the Purchase Documents, including its
               8   indemnification obligations under Section 9.2(a) of the Asset Purchase Agreement.
               9         75.     The obligation to indemnify Sellers under Section 9.2 of the Asset
           10      Purchase Agreement includes costs and expenses (including legal fees and
           11      expenses) to enforce the indemnification itself.
           12            76.     By failing to pay the Deferred Purchase Price of $1,875,000 to Sellers
           13      when due, Purchaser breached a covenant and agreement made in the Asset
           14      Purchase Agreement, one of the Purchase Documents.
           15            77.     By failing to pay the Transition Payment of $770,000 to Sellers,
           16      Purchaser breached a covenant and agreement made in the Transition Services
           17      Agreement, one of the Purchase Documents.
           18            78.     By failing to pay the Europe Holdback Amount of $3,000,000 to
           19      Sellers, Purchaser breached a covenant and agreement made in the Trademark
           20      Expense Agreement, one of the Purchase Documents.
           21            79.     Purchaser’s breach of the aforementioned agreements for payment
           22      caused Sellers to sustain “Losses,” as that term is defined in the Asset Purchase
           23      Agreement, in an amount to be determined at trial, but in no event less than
           24      $5,645,000.
           25            80.     Sellers notified Purchaser of its contractual indemnification
           26      obligations under the Asset Purchase Agreement, but Purchaser has refused to
           27      comply with the same, and has refused to reimburse Sellers for the Losses they
           28      have suffered.
D ECHERT LLP
                                                                                CASE NO. 2:20-CV-02056-PA-JC
                                                            - 16 -              FIRST AMENDED COMPLAINT
        Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 17 of 18 Page ID #:166



               1         81.     Purchaser’s failure to provide the required indemnification is a breach
               2   of the Purchaser’s obligations under the Asset Purchase Agreement.
               3         82.     As a result of Purchaser’s refusal to honor the obligation to indemnify
               4   Sellers pursuant to the precise terms of the Asset Purchase Agreement, Sellers have
               5   been forced to initiate this action.
               6         83.     Sellers are accordingly entitled to an order: (i) declaring that Purchaser
               7   has breached its indemnification obligations under the Asset Purchase Agreement;
               8   (ii) ordering Purchaser to pay Sellers an amount to be determined at trial but in no
               9   event less than $5,645,000; (iii) ordering Purchaser to pay Sellers’ costs and fees,
           10      including attorneys’ fees, incurred in this action.
           11                                     PRAYER FOR RELIEF
           12            WHEREFORE, Sellers respectfully demands judgment against Defendants
           13      as follows:
           14            A.      On Sellers’ First Cause of Action, for an order against Active
           15      Holdings, LLC awarding Sellers damages in an amount to be determined at trial but
           16      in no event less than $1,875,000, plus interest;
           17            B.      On Sellers’ Second Cause of Action, for an order against Active
           18      Holdings, LLC awarding Sellers damages in an amount to be determined at trial but
           19      in no event less than $770,000, plus interest;
           20            C.      On Sellers’ Third Cause of Action, for an order against Apparel
           21      Production Services Global, LLC awarding Sellers damages in an amount to be
           22      determined at trial but in no event less than $3,000,000, plus interest.
           23            D.      On Sellers’ Fourth Cause of Action, for an order against Oneworld
           24      Star International Holdings Ltd. awarding Sellers damages in an amount to be
           25      determined at trial but in no event less than $5,645,000, plus interest;
           26            E.      On Sellers’ Fifth Cause of Action, for an order (i) declaring that APS
           27      has breached its indemnification obligations under the Asset Purchase Agreement;
           28      and (ii) ordering APS to pay Sellers an amount to be determined at trial but in no
D ECHERT LLP
                                                                                  CASE NO. 2:20-CV-02056-PA-JC
                                                             - 17 -               FIRST AMENDED COMPLAINT
        Case 2:20-cv-02056-PA-JC Document 12 Filed 03/13/20 Page 18 of 18 Page ID #:167



               1   event less than $5,645,000; (iii) ordering APS to pay Sellers’ costs and fees,
               2   including attorneys’ fees, incurred in this action;
               3         F.     On Sellers’ Sixth Cause of Action, for an order (i) declaring that
               4   Active Holdings LLC has breached its indemnification obligations under the Asset
               5   Purchase Agreement; and (ii) ordering Active Holdings LLC to pay Sellers an
               6   amount to be determined at trial but in no event less than $5,645,000; (iii) ordering
               7   Active Holdings LLC to pay Sellers’ costs and fees, including attorneys’ fees,
               8   incurred in this action;
               9         G.     Reasonable attorneys’ fees and costs, and such other and further relief
           10      as the Court deems just and proper.
           11      Dated:     March 12, 2020                  DECHERT LLP
           12
           13                                                 By:/s/ David H. Stern
                                                                 David H. Stern
           14                                                    Alex Spjute
                                                                 Anna Do
           15
                                                                     Attorneys for Plaintiffs
           16                                                        Active Sports Lifestyle USA, LLC,
                                                                     ARS Brands, LLC, and Active RS
           17                                                        Holdings, Inc.
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
D ECHERT LLP
                                                                                  CASE NO. 2:20-CV-02056-PA-JC
                                                            - 18 -                FIRST AMENDED COMPLAINT
